 I)( CISIONS OF NATIONAL LABOR RELATIONS BOARDQualit Broadcasting Corp. of San Juan d/b/aWQBS-AM Radio Station '"La Gran Cadena" andlnion de Periodistas, Artes Graficas y RamasAnexas afiliada a The Newspaper Guild, AFL-CIO.('ase 24 ('A 3916March 21, 1979DECISION AND ORDERBY C(IIAIRMAN FANNIN(; AND MEMBERS JENKINSAND MURPHYOn November 17, 1978, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thoritv in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified be-low, and hereby orders that the Respondent, QualityBroadcasting Corp. of San Juan d/b/a WQBS AMRadio Station "La Gran Cadena." Santurce, PuertoRico, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder. as so modified.1. Substitute the following for paragraph 2(a):"(a) Offer Peter John Porrata immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any other rightsor privileges previously enjoyed, and make him wholefor any loss of earnings or other benefits as prescribedI Respondent has excepted to certain credibility findings made by the Ad-mnistlratise l .as Judge. It is the Board's established policy not to overrulean Administrative I.law Judge's resolutions with respect to credibility unlessthe clear prepolideraince f all of the relevant evidence convinces us that theresolutions arc incorrect. Standard Dry [Wall Produris, Inc., 91 NLRB 544(1950) enfd. 188 .2d 362 (3d ir 1951) We have carefully examined therecord and find no hbasis for reversing his findings.Respondent contends that the Administrative a. Judge erred in statingthat FPorrata' estinmon) concerning his November 3, 1977. meeting withRulz was uncontroverted Inasmuch as the Administrative aw Judge ulti-miately credlited Prrala's version and discredited Ruiz' version of that meet-ing, whether Porrata's testimons as to he particular statement involved ascontradicted is immiaterialin F. W. Woolworth Company, 90 NLRB 289 (1950),with interest thereon as prescribed in Florida SteelCorporation, 231 NLRB 651 (1977). (See, generally,L.is Plumbing & Heating Co., 138 NLRB 716 (1962))."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTEI) BY ORDER Of THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act, as amended, and has ordered us topost this notice. We intend to abide by the following:WE WILL NOT discharge or otherwise punishany employee for exercising rights under the Na-tional Labor Relations Act.WE WII.L NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed by Section 7 of theAct.WE WIll. offer Peter John Porrata immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights or privileges previously enjoyed, andmake him whole, with interest, for any loss ofpay, earnings, or benefits that he may have suf-fered by reason of his discharge.QUALITY BROADCASTING CORP. OF SANJUAN I)/B/A WQBS AM RADIO STATION"LA GRAN CADENA"DECISIONSIAIliMENI1 OF IIIE CASECIIAR.S W. SHINIEhR. Administrative Law Judge: OnNovember 8, 1977,1 Union de Periodistas. Artes Graficas yRamas Anexas afiliada a The Newspaper Guild, AFL-CIO(the Union). filed an unfair labor practice charge and filedon December I a first and on December 28 a secondamended charge against Quality Broadcasting Corp. of SanJuan d/b/a WQBS-AM Radio Station "La Gran Cadena,"the Respondent, pursuant to the National Labor RelationsAct, as amended, 29 U.S.C. §151, et seq. On January 12,1978, the Acting Regional Director for Region 24 (HatoRey, Puerto Rico) issued a complaint and notice of hearingon the charge. Service of the charge, the amendments, andthe complaint were made on the Respondent. On JanuaryAll dates are 1977 unless otherwise specified241 NI.RB No. 43318 WQBS-AM RADIO STATION "LA GRAN CADENA"19, 1978, the Respondent filed an answer denying the com-mission of unfair labor practices.Pursuant to notice, a hearing was held before me in HatoRey, Puerto Rico, on February 23 and 24, 1978. All partiesappeared at the hearing and were afforded full opportunityto participate. to introduce and meet material evidence, andto engage in oral argument. On April 10, 1978. the GeneralCounsel and the Respondent filed briefs, which have beenconsidered.On the entire record in the case, including my observa-tion of the witnesses and their demeanor, and after dueconsideration of the briefs. I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTQuality Broadcasting Corp. of San Juan d/b/a WQBSAM Radio Station "La Gran Cadena" is, and has been atall times material herein, a corporation duly organized un-der, and existing by virtue of, the laws of the Common-wealth of Puerto Rico. At all times material herein, Re-spondent has maintained an office and place of business atFirst Federal Building, Suite 1512, in the City of Santurce,Commonwealth of Puerto Rico. where it is, and has been atall times material herein, continuously engaged in the op-eration of a radio broadcasting station.During the past year, which period is representative of itsannual operations generally, Respondent in the course andconduct of its operations derived gross revenues therefromin excess of $100,000. Respondent in the course and con-duct of its operations advertised national brand productsand was a member of the Associated Press and UnitedPress International, utilizing their wire services. Respon-dent is and has been at all times material herein an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE UNFAIR LABOR PRACTICESThe IssueOn November 3, the Respondent discharged Peter JohnPorrata, according to the General Counsel because of hisprotected concerted activity in connection with claims onthe Respondent for overtime pay, and according to the Re-spondent because of deficiencies in performance by Por-rata. The General Counsel asserts that the discharge vio-lated Section 8(a)(l) of the Act.The FactsPorrata was hired by the Respondent on July 16 as anoperator-announcer, or disc jockey, for the Respondent'sAM radio station in San Juan, Puerto Rico.At the time he was hired, Porrata was a full-time lawstudent, carrying 13 credit hours. His working schedule forthe Respondent. 30 hours per week, was as follows: Mon-day through Thursday-7 to 12 p.m.: Friday-7 to 2 a.m.:and Saturday-10 to I a.m.About a month after being hired. Porrata presented aclaim to Ismael Nieves, the Respondent's controller, forovertime under a Puerto Rican law requiring time and ahalf for hours worked in excess of 8 over a 24-hour period.Nieves agreed with Porrata's claim, and as a result a checkwas issued to Porrata to correct the deficiency.Toward the end of August. Samuel Pena. a technicianemployed by the Respondent, approached Porrata and in-quired as to the correctness of his pay under the PuertoRican law. Porrata explained the law to Pena.Around September 12, the Respondent presented Porratawith a document which "confirmed" Porrata's appointmentat a compensation of $125 weekly and which also statedother terms and conditions of employment, including cer-tain fringe benefits, with the request that Porrata indicateagreement by signing the document. Porrata objected onthe ground that the document did not contain all the bene-fits promised upon his hiring, but ultimately, at the insis-tence of Program Director Pedro Ruiz, Porrata signed thedocument.In the latter part of October, Samuel Pena and anotherdisc jockey named Joaquin Ross asked Porrata, in the sta-tion. for further explanation of the law as to overtime pay.In the presence of employees Porrata repeated the require-ments of the law. Shortly thereafter, Pena made a claim onlthe Respondent for overtime pay for work performed inexcess of 8 hours during a 24-hour period. A week after thisclaim, Pena received a check from the Respondent for theamount of the claimed differential.At the end of 90 days of employment with the Respon-dent. Porrata became a permanent employee under PuertoRican law, and thus entitled to I month's pay and otherbenefits in the event of unjustified termination.The October 31 Conversation Between Porrata and RuizOn October 31, prior to the beginning of Porrata's shift,Program Director Ruiz and Porrata had a conversation, theterms of which are disputed, in the newsroom of the station.Porrata's version is as follows.Ruiz and Porrata whether he and Porrata had not agreedas to Porrata's salary and hours at the time Porrata washired. Porrata replied that that was correct. Ruiz asked whyPorrata had then claimed overtime, Porrata replying thatthe overtime compensation was required by law. Ruizstated that the problem was that Samuel Pena, apparentlyon Porrata's advice. had now claimed overtime, which Por-rata acknowledged to be true. Ruiz then declared that Por-rata was setting a precedent for the Respondent which Ruizwas "not going to let ... happen." During the conversation.Pena, who had operated the previous shift, and who waswaiting for Porrata to relieve him, came into the newsroomtwice to advise Porrata of the time and heard part of theconversation. Pena corroborated Porrata's testimony insubstantial part.Ruiz' version of the conversation is that it consistedwholly of comment by Ruiz on Porrata's deficiences as anannouncer, in an effort to improve his performance. Theconflict is resolved infra.Three days later, on November 3, as Porrata was prepar-ing to begin his shift on that evening, Program DirectorRuiz called Porrata to his office and discharged him. WhenPorrata asked the reason, Ruiz stated that the Respondentwas not satisfied with Porrata's services, at which Porrata319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpressed disbelief. Ruiz told Porrata that he would givePorrata a good recommendation if inquiries were madeabout him, and he advised Porrata not to "claim ... rights"for other people. Porrata asked Ruiz for a month's salary,in accordance with Puerto Rican law in the case of unjusti-fied discharge of a permanent employee. Ruiz replied thatthe discharge was justified and that Porrata was thereforenot entitled to severance pay. Several days later, Porratareceived a letter from the Respondent dated November 3,1977, confirming his termination and stating as groundsthat the Respondent was "not satisfied with [his services]."2The Respondent's Asserted Reasons for the DischargeAs Program Director Ruiz testified, the Respondent'sstated grounds for the discharge were Ruiz' dissatisfactionwith Porrata's services. Ruiz' testimony is that from theoutset of Porrata's employment his performance was char-acterized by the following deficiencies, as outlined in theRespondent's brief:1. Not following the written rules for disc jockeys.2. Announcing in a shouting manner, making ithard to understand him.3. Altering the established musical format.4. Not properly announcing the time, or giving thestation's slogan.5. Encouraging listeners to call, contrary to stationpolicy.6. Having prolonged telephone conversations.7. Abandoning his work area and going into otherareas of the station, such as the newsroom, to attend topersonal matters.8. Not paying attention while on the air, thus caus-ing frequent "batches" or periods of air silence.Ruiz' testimony in those respects is as follows: He moni-tored Porrata's performance, principally from Ruiz' homeat night, in the course of which he noted Porrata's deficien-cies. After a period of some weeks of this-a forbearancedesigned to give Porrata reasonable opportunity to adapthimself to the Respondent's format-Ruiz began to speakto Porrata about his improper performance, but withoutsuccess. From then on, Ruiz testified, he spoke to Porratacritically on "innumerable occasions" and "continuously,"2 The findings as to the discharge interview are based on Porrata's uncon-tradicted and credited testimony. Porrata testified that, after Ruiz told himtht he was fired because the Respondent was not satisfied with his services,Porrata responded that that was "impossible" and pressed Ruiz for particu-lars. Porrata's testimony from that point, in part, is as follows:Ruiz said, "Well, the reasons are the ones I'm giving you. The com-pany is not satisfied with your job or your services within the company,and my obligation is to fire you." And I say "Mr. Pedro Ruiz, you knowthose aren't the reasons for firing me. Discharging me from this job."And he said, "no, the reasons I'm discharging you you might knowthem, but those are the reasons."And he started in a manner of philosophy, he said, "Let me give youmy advice. Try to work on your own. Don't work for nobody. Don'tclaim no rights for nobody. I'm going to give you advice. You're a niceperson. You're a young person. You have a nice life ahead of you and Ibelieve in giving persons second chances and second opportunities. Ifyou happen to look for a job at another station and they happen to callhere I'll give you a good recommendation of your job. But you got anice life ahead of you and you're going to be a lawyer. I know thatyou're going to be a lawyer. But you're not a lawyer yet and since you'renot a lawyer yet you can't claim nobody's rights."both by phone and at the station, with no improvement inPorrata's performance. Finally, becoming convinced inmid-October that Porrata was "not interested," Ruiz de-cided to discharge him. However, Ruiz was unable to se-cure a replacement until November 3, the day of the dis-charge. Ruiz did not warn Porrata of adverse consequences,such as discipline or discharge, which might result fromPorrata's malperformance.Ruiz' testimony as to Porrata's deficiencies in perform-ance and his conversations with Porrata about them waslargely in general terms and provided few identifiable inci-dents or instances which could be refuted by other thanequally general denial. However, it is established that Por-rata often did his homework during free intervals at thecontrols, and on occasion used the typewriter in the news-room in connection with his studies. Porrata likewise admit-ted that there were sometimes "batches" during his shift-one or two of them due to his inattention. However, theremainder of the batches Porrata attributed to malfunctionsin recordings or tapes, and to failure of the news announcerto respond to his cues, occurrences which the news an-nouncer, a witness for the Respondent, admitted. The evi-dence indicates that technical malfunctions and missedcues, with resultant batches, occur from time to time, some-times as a result of personal and physical demand. Porrata'sundenied testimony is that he often reported technical mal-functions on the "trouble" sheet, or log, kept for each shift.These were presumably in the possession of the Respondentand thus available to test the credibility of Porrata's testi-mony in such respect. Concerning changes in format, Por-rata admitted changing the order of musical numbers attimes, but only when a malfunctioning tape or other emer-gency required substitution of a different tape. The testi-mony of both Program Director Ruiz and employee Joa-quin Ross establishes that Ruiz did speak to Porrataconcerning his delivery. Porrata's testimony, seemingly con-firmed by that of Ross, is that Porrata made a number ofchanges in his method of presentation and delivery to con-form to the wishes of Ruiz and the Respondent.On balance, I conclude from the testimony that Ruiz'testimony as to the degree and volume of his dissatisfactionwith Porrata was exaggerated. Ruiz spoke to all announcersfrom time to time concerning their performance and con-formance to rules, a number of which seem not to havebeen rigorously enforced. As we have seen, personal phys-ical demand sometimes required an announcer to leave hisplace. When work permitted, announcers sometimes lefttheir positions and visited with others in the station. Nightjockeys, such as Porrata, were required sometimes at inop-portune moments, to answer the phone, which is located inthe AM control room. Ruiz admitted that he did not knowwhether Porrata's phone conversations were work relatedor personal-merely that they were prolonged. Since Ruizwas not ordinarily present in the station during Porrata'sshift, it is not apparent how he could know that Porrata,rather than others on the staff, were using the phone, norhow long individual conversations took. With respect tovisitors, though visitors were forbidden in the station, em-ployees, including Ruiz, sometimes had them, and there isno indication that Porrata was a greater offender in thisrespect than anyone else. Concerning asserted improprietiesin Porrata's delivery, Ruiz' testimony is disputed by Porrata320 WQBS-AM RADIO STATION "LA GRAN CADENA"and Ross, the latter still in the Respondent's employ andthus not likely to be influenced to give false testimony con-tradicting that of his superior.3ConclusionsThe issue is whether the Respondent's dominant andcontrolling motive for Porrata's discharge was his activityin connection with the overtime matter, one protected un-der Section 7 of the Act (Synadyne Corp., 228 NLRB 664(1977)), or was instead Porrata's deficient performance asan employee (N.L.R.B. v. Fibers International Corporation,439 F.2d 1311 (Ist Cir. 1971); N.L.R.B. v. Circle Bindery,Inc., 536 F.2d 447 (Ist Cir. 1976); N.L.R.B. v. South ShoreHospital, 571 F.2d 677 (Ist Cir. 1978)).If the testimony of Porrata and Pena is accepted as to theconversation between Porrata and Program Director Ruizon October 31, the evidence warrants the inference that itwas Porrata's advice and activity concerning the overtimepay which was the operative factor in producing Porrata'sdischarge without notice 3 days later. Thus, when Porratatold Ruiz that dissatisfaction with Porrata's services was notthe reason for his discharge, Ruiz' answer was, in effect,that it was not, but that it was the reason the Respondentwas giving. In addition, Ruiz warned Porrata not to be giv-ing advice to individuals about their rights until he becamea lawyer, a statement interpretable as a reference to Ruiz'assertion that Pena's claim was a result of Porrata's advice.The sequence between the October 31 conversation and theNovember 3 discharge, if the testimony of Porrata andPena is substantially correct, seems too marked to be as-cribed to coincidence. Other factors contributing to thatconclusion are adverted to infra. The question then is, whois to be credited as to the October 31 conversation?After consideration of the circumstances and the demea-nor of the witnesses, I have concluded that the testimony ofPorrata and Pena as to the October 31 conversation is to becredited and that of Ruiz rejected. According to Ruiz, hedecided about mid-October to discharge Porrata as soon ashe could find a suitable replacement, and at some time priorto the October 31 conversation with Porrata he had foundand hired one, but he was not available until November 3.I consider it implausible that, if Ruiz' testimony as to Por-rata's asserted persistent deficiencies and stubborn incorri-gibility were correct, Ruiz would have spoken to Porrata onOctober 31 for the purpose of improving his performanceover the next 3 days. Moreover, if Ruiz' version of the Oc-tober 31 conversation is correct, the conclusion would fol-low that Porrata and Pena had deliberately perjured them-selves by concocting a wholly fictitious story. While thetestimony of Porrata and Pena was not always consistent,such defects as it may have in those respects can be as-cribed, in my opinion, to confusion or failure of recollec-tion. Their testimony as to what Program Director Ruiz'See N.LR.B. v. Sunshine Mining Company, 110 F.2d 780. 790 (9th Cir.1940); Georgia Rug Mill, 131 NLRB 1304. fn. 2 (1961); Wirtz v. B. A C.Steel Products, Inc., 312 F.2d 14, 16 (4th Cir. 1963); N.LR.B. v. NationalSurvey Service, Inc., 361 F.2d 199, 206 (7th Cir. 1966): N.L.R.B. v. South-bridge Sheet Metal Works, Inc., 380 F.2d 851, 855 (Ist Cir. 1967); FederalStainless Sink Div. of Unarco Industries. 197 NLRB 489, 491 (1972); FloridaSteel Corporation, 214 NLRB 264 (1974); Gold Standard Enterprises, Inc., etal., 234 NLRB 618 (1978).said in the October 31 conversation, however, falls into anentirely different category: it cannot have been mistaken; itwas either true or it was deliberately false. On the basis ofmy observation, I conclude that Porrata and Pena wouldnot have so boldly and jointly concocted an outright lie.Porrata and Ruiz, of course, have partisan interests in theoutcome of the litigation. But no reason is apparent forPena to have joined in a knowing fabrication.' Thus, per-jury on Pena's part seems a more remote probability. Onthe other hand, Ruiz' testimony, though incorrect, may nothave been a conscious falsehood. The capacity of the hu-man mind unconsciously to color, to modify, even to oblit-erate completely, recollections damaging to self-interest,make it possible for Ruiz' testimony to be honestly incor-rect as to what he told Porrata on October 31.' Thus, actualinstances of lapses by Porrata, and conversations betweenhim and Ruiz concerning Porrata's delivery and presenta-tion, of no more than routine significance at the time theyoccurred, may have been unconsciously magnified and dis-torted in Ruiz's recollection aa to volume, importance, andoccasion, and telescoped and transferred to the October 31conversation, while actual statements by Ruiz were ex-punged by psychological rejection. Whatever the reason, Ifind Ruiz' testimony as to what he told Porrata on October31 to be incorrect.I therefore conclude that Porrata and Pena's version ofthe October 31 conversation between Porrata and ProgramDirector Ruiz is substantially correct. I further concludethat the Respondent's dominant and controlling motive indischarging Porrata was his giving advice to employeesabout overtime and his activities in connection with thatproblem, and not dissatisfaction with Porrata's perform-ance as an employee.Thus, it does not seem likely that if the Respondent hadbeen dissatisfied with Porrata's work performance it wouldhave permitted him to become a permanent employee, withits accompanying legal complications. Nor does it seemlikely, in the light of the evidence, that the decision to dis-charge was made before October 31. The delay from aboutOctober 15, when Ruiz assertedly decided upon the dis-charge, to November 3, when he effectuated it, is not satis-factorily explained by asserted inability to find a replace-ment.Pena was discharged on the same day as Porrata, and the original unfairlabor practice charge alleged his termination to be discnrminatory. However,no complaint seems to have issued on that allegation. While the possibility ofbias on Pena's part therefore exists, he has no pecuniary or proprietary inter-est in the litigation as do Porrata and Ruiz.See Stryker, "The Art of Advocacy," 94 (1954):[Apl [a witness'] recollections ofltimes are the product of an associationof ideas, commingled and confused with rationalization, and all hismemory may be tinctured by a bias, sometimes subconscious, or coloredby suggestion.And see Marshall, "Evidence, Psychology. and The Trial: Some ChallengesTo Law," 63 Columbia L. Rev. 197, 211, 215 (1963):Memory too is selective....False testimony may be intentional and conscious; on the other hand,it may involve psychological denial by the witness that he is testifyingfalsely, that is, he may be blocking out the truth from his consciousnessand not recognize that he is doing so.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf Porrata's performance was as bad as portrayed byRuiz, no reason appears why his shift (and particularly thelast 3 days, involving a total of 15 hours), could not havebeen handled by the Respondent's five other announcers,who are subject to emergency call, once his discharge hadbeen decided upon and a replacement secured. In addition,Santiago, the replacement, worked for the Respondent, ap-parently on a call-in basis, during Porrata's employment,according to Porrata's credited testimony. The fact thatSantiago held a full-time job with his brother, which hechanged to part-time at some undisclosed date after replac-ing Porrata, does not seem a satisfactory explanation fordelaying his induction until November 3. Porrata's workwas also part-time, and all of it at night. It also seems sig-nificant that Porrata was discharged not at the end of hisshift on November 2 but at the beginning of it on Novem-ber 3. Ruiz' explanation for this-that it was a "personaldecision" on Ruiz' part-is hardly enlightening. The factthat the Respondent made settlement on overtime claimsother than those of Porrata and Pena does not negate theRespondent's motivation in Porrata's case, which is estab-lished from Ruiz' statements in the October conversation.The apparent objection to Porrata was that he was a cata-lyst, not that he was a claimant.Those factors, in my judgment, require the conclusionthat Porrata's discharge was not decided on until shortlybefore it was effected and that its cause was not his workperformance but his protected concerted activity. It is sofound. The Respondent thus violated Section 8(aXl) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6The Respondent, Quality Broadcasting Corp. of SanJuan d/b/a WQBS-AM Radio Station "La Gran Cadena,"Santurce, Puerto Rico, its officers, agents, successors, andassigns, shall:' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.I. Cease and desist from:(a) Discharging or otherwise punishing employees be-cause they engage in protected concerted activity for thepurpose of collective bargaining or mutual aid and protec-tion.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer to Peter John Porrata immediate and full rein-statement to his former position or, if that job no longerexists, to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and makehim whole, with interest, for any loss of pay, earnings, orbenefits he may have suffered by reason of his discharge bythe Respondent.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its premises copies, in English and in Spanish,of the attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 24, after being duly signed by an authorized represent-ative of the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, inconspicuous places, in-cluding all places where notices to employees are customar-ily posted. Reasonable steps shall be taken by the Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 24, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.7 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."322